DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Election/Restrictions
Claim 1 allowable. The restriction requirement between Species A and B , as set forth in the Office action mailed on 7/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/15/2020 is withdrawn.  Claims 11-13, directed to Species B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	The Drawing and Specification Amendments are acknowledged and overcome the objections of record of the previous action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klein on 1/11/2021 (see attached Examiner Initiated Interview Summary).

The application has been amended as follows: 
Claim 11 has been amended as:
The device defined in Claim 2, the at least one spring is further a plurality of springs; the casing holder is pivoted on the elastic module mounting part by a pivot; the casing holder is surrounded with a plurality of holding chambers centered on the pivot; each of said holding chambers is provided with one of said plurality of springs and one of said plurality of push-prop pieces; when the casing holder is turned, one of said plurality of push-prop pieces props a propping part of the foot support base.
Claim 12 has been amended as:

Claim 13 has been amended as:
The device defined in Claim 

Allowable Subject Matter
Claims 1-3 and 5-11 and 13 allowed (claim 12 cancelled via Examiner’s Amendment above).

The following is a statement of reasons for the indication of allowable subject matter:

DeToro (US 20090326426 A1) discloses all the limitations of claim 1 except “wherein one of the casing holder and the elastic module mounting part includes a snap, and the other one of the casing holder and the elastic module mounting part includes a clamping hole, the snap being defined by a cantilevered member having a projection at a distal end thereof for releasable engagement with the clamping hole, and the elastic module being removable from the elastic module mounting part responsive to displacement of the projection of the cantilevered member from the clamping hole.”
Mason (US 4938777 A) was utilized in the previous rejection in order to modify the rivet connection 48 of DeToro to be a snap connection such that the casing holder 66 would be releasably attachable. However, Examiner agrees with Applicant that Mason teaches this “snap connection” to be one utilized for straps (and not for attaching a functional/utility unit to a brace) and only mentions the rivet being a worse connector in passing. However even if Examiner maintained such an art rejection, DeToro in view of Mason would still lack “the snap being defined by a cantilevered member having a projection at a distal end thereof for releasable 
For some examples of inadequate prior art, firstly, see Arnold (US 20080269656 A1) wherein there is a disclosed locking mechanism 350 (See Figure 3 and [0112]) that is shown to have a cantilever 352 with a distal projection 356 being inserted into a clamping hole 354 in order to the sole 330 to base 320. This however cannot be taught into DeToro in view of Mason as there is no motivation herein to utilize the sole and base connection of Arnold to be the connection between the casing holder 66 and brace section 14 of DeToro, and even further these are for structurally different purposes that this combination would be clear hindsight reasoning if an attempt was made to apply such combination.
Another second example would be Grosland (US 20150141893 A1) (See Figures 3-4) which shows a similar structure as shown within Figure 3 of the instant disclosure. However, there is no mention of this being a snap connection and the art of Grosland is completely incompatible with DeToro as combined with Mason.
Furthermore, DeToro alone lacks even further possibility of meeting this claim limitation without Mason as DeToro gives no indication of there being a possible releasable connection and there has not been seen in the prior art that would enable releasable connection as such between the casing holder 66 and brace section 14.

Whiteside (US 5328444 A) (the other prior art previously relied on) is viewed by Examiner as disclosing all of claim 1 except “wherein one of the casing holder and the elastic module mounting part includes a snap, and the other one of the casing holder and the elastic 

As such claim 1 is deemed allowable and thus the claims 2-3 and 5-10 and 11 and 13 are allowable as being dependent on an allowable claim (claim 12 cancelled via Examiner’s Amendment above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/11/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786